Title: To John Adams from Tristram Dalton, 23 January 1786
From: Dalton, Tristram
To: Adams, John


     
      
       Dear Sir
       Newburyport Januy 23d. 1786
      
      Under the 18th of last October I did myself the honor and pleasure of addressing you, com̃itting the Letter to the Care of Doctor Gordon, who since tells me that He put the same into a safe Channel of Conveyance— I hope you received it in due time—as I therein acknowledged the Satisfaction given to me and my family, by your good & worthy Son, who had passed a day with us—and was the bearer of your favor of the 26th April—the last letter I am honored with from Yourself—
      The General Court of this Commonwealth did very little business in their late fall session— Several important bills were brought forward, and, after some time spent on them, referred to the next session—
      A new Valuation, reported by a Committee, not being compleated, served as a pretext for not issuing any tax—either for the Services of Government—or in compliance with the recommendations of Congress, passed in September—
      Our Navigation bill, was struck at, by the French Interest—the British Interest—and by Self Interest: for we have all these Interests in our small Body Politic— It had nearly suffered a total repeal in the house— every part, however, that related to the British, was retained, but nothing respecting all other foreigners, excepting a little extra Light Money. Esteeming this bill as the Corner Stone of all our commercial importance, every aim to remove it, affects me most sensibly— New Hampshire & Rhode Island have passed similar laws—and, I believe, Pennsylvania a much better digested one New York and the other States have it in Contemplation—and, after recommending the measure to them, as Governor Bowdoin has done,

in consequence of a request of the Legislature, to take off the restraints laid on the British, would render this Government truly ridiculous—and make vain every future attempt to unite the States in any commercial Affairs— Some distinctions would have been preserved with respect to different Nations, had any of the Court been well informed of the Spirit of their laws so far as they may affect American Ships—but not only Gentlemen of the Court were uninformed of them, Even the Merchants of Boston could give no satisfactory Account— As the British Navigation was the principal Object of the Law, it was thought better to relax too far as to other Nations, than retain, as was asserted, unjustifiable or at least impolitic impositions—
      The importance of an American Navigation Act appears to me so great as to be the only means whereby we can arrive to a degree of respectability, &, I am almost tempted to add, whereby the Independence of these States may be fully enjoyed—
      A Bill, for repealing the restrictive Law against the Refugees’ Admittance, passed in the House—141 to 18— it was nonconcurred by the Senate— In the House it was said that the 6th Article of the Treaty of Peace with G Britain, ensured to every British Subject, without exception, the rights of Aliens, and that not one of them, of any description, could, consistent with the said Article, be deprived thereof, on Account of the part he had taken in the war—that the present Law did not allow the Refugees the liberty of coming and tarrying as other Aliens—therefore &c—
      As to the 5th of the Articles, called the recommendatory, nothing more could be meant, than that such of the Refugees, (all of whom, by the construction of the 6th, had rights as Aliens) who had had any Estates confiscated, might enjoy the priveledge of Citizens, for twelve month, so far as related to the purchasing their confiscated Estates—which priviledge they could not enjoy as Aliens—
      The Senate construed these Articles differently—asserting that the recommendatory Article alone respected the Refugees—and that the admission of any of them, for a day, depended upon a Compliance with the recommendation—
      This business will be taken up again the ensuing session, & I beleive some relaxation of our present absurd indiscrimination will be adopted— I am sensible of the Trouble the framing of this Article cost you—and fear lest our present Conduct thereon may give you more in your Negotiations— Pardon my giving you this further interruption on so disagreeable a Subject—
      
      The Cod fishery of this Government increases fast, and amounts already to one third of whatever it was previous to the late War.—Their success the past fall has been abundant—
      The Whalefishery is encouraged by the Countenance of Government, which has granted bounties on Oyle, caught by the Vessells belonging to their Citizens—and by the prospect of a lucrative Barter of that Commodity in France—
      The Climate and Air of Shelburne, in Nova Scotia, proves so unsuitable for the curing of fish, that the settlers are discouraged & the fishermen wishing to have free Liberty to return to our Ports, but—say some of our warm Patriots, and, as such, of the first Rank too, that the breaking up that fishery—nay the total Loss of our own—and the retention of our Western Posts, are not of so much Consequence, as to balance the danger arising from the free admission of the Refugees— Infatuated Zeal! Inglorious and dangerous Resentment!—
      The Earnestness of some ambitious restless Persons in the late Province of Main, to erect that district into a seperate independent State, which I took occasion to hint at in my last, seems to Slacken, as it has not awakened like sentiments in any considerable Number— Enclosed you have a Gazettee, giving an Acct of the proceedings of their late Convention, held at Falmouth—wherein are mentioned the Grievances which they think they labor under—or would induce the people at large to think— If the General Court acts with prudence, sound policy, and spirited resolution, it appears to me, that this Bustle, which the British here boast of as tending to our ruin, will end in nothing of Evil Consequence—
      It is with pleasure we find that Ambassadors are gone to Morocco and Algiers, for the purpose of concluding treaties with those powers— We wait anxiously the Event, as our trade up the Levant and even to Cadiz, is totally stopped, by the danger apprehended from these piratical rovers—
      I will detain you no longer than to add that my best respects, with those of my family, attend You & yours—being, with all possible regards— / Dear Sir your obliged Friend & / most obdt hble Servant
      
       Tristram Dalton
      
     
     
      Miss D. asks permission to enclose a Letter for your esteemed Daughter
     
    